Citation Nr: 0612374	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted from January 2, 2001 for 
degenerative disc disease of the cervical spine (cervical 
degenerative disc disease)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for degenerative disc 
disease of the cervical  spine and assigned a 20 percent 
rating, effective January 2, 2001.  In March 2004 and August 
2005, the Board remanded the case for further development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between  
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original  
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings.  See Fenderson v. West,  
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.


FINDINGS OF FACT

1. For the period from January 2, 2001 to September 25, 2003, 
cervical degenerative disc disease was not manifested by a 
favorable cervical ankylosis or a severe limitation of 
cervical motion.

2. For the period from September 26, 2003, the veteran's 
cervical degenerative disc disease has not been manifested by 
forward flexion of the cervical spine 15 degrees or less or 
by favorable cervical ankylosis.



CONCLUSIONS OF LAW

Since January 2, 2001, the veteran has not met the criteria 
for an increased rating for cervical degenerative disc 
disease.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2004 
correspondence and a March 2005 supplemental statement 
of the case, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for 
the disability on appeal.  That latter failure is 
harmless because the preponderance of the evidence is 
against the claim for an increased rating.  Hence, any 
questions regarding what effective date should be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, full notice under 
38 U.S.C.A. § 5103 was not provided until after the adverse 
rating decision which forms the basis for this appeal.  Since 
then, however, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  After being provided appropriate notice in 
September 2004 and March 2005, the claim was readjudicated in 
the November 2005 supplemental statement of the case.  Hence, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus, any error 
in the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

The Increased Rating Claim

The veteran contends that his service-connected cervical 
degenerative disc disease is manifested by increased adverse 
symptomatology that entitles him to an increased rating.  It 
is requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson. 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206. 

Cervical degenerative disc disease

A September 2001 rating decision granted a 20 percent 
disability rating for the veteran's cervical degenerative 
disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(limitation of cervical motion).  That evaluation has 
remained in effect since.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including limitation of 
cervical motion under Diagnostic Code 5290, now codified as 
degenerative disc disease at 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2005).  The new criteria for rating all back 
disorders except intervertebral disc syndrome became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-56 
(August 27, 2003).  69 Fed. Reg. 32449 (June 10, 2004) 
corrected a clerical error in the Federal Register 
publication of August 27, 2003.  

The supplemental statement of the case issued in November 
2005 notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria, for limitation of cervical motion for the period 
from January 2, 2001 to September 25, 2003, and it may only 
consider the new rating criteria for degenerative disc 
disease when rating the disorder from September 26, 2003.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Period from January 2, 2001 to September 25, 2003

From January 2, 2001 to September 25, 2003, the veteran was 
entitled to a rating in excess of 20 percent if his cervical 
degenerative disc disease was manifested by a favorable 
cervical ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 
5287, or by a severe limitation of cervical motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5290.

During his April 2001 VA examination, the veteran was able to 
move his neck and, hence, there was no evidence of ankylosis.  
Moreover, the claims file does not contain a diagnosis of 
cervical ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
the absence of ankylosis, the Board may not rate his cervical 
degenerative disc disease as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a higher evaluation 
was not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5287.

As to limitation of motion under Diagnostic Code 5290, a 
December 2000 VA treatment record had registered a complaint 
of neck pain, but, in another VA treatment record, from 
within the time period at issue, the claimant denied neck 
pain.  See VA treatment record dated January 2002.  

At the April 2001 VA examination, the range of cervical 
motion was as follows: flexion to 55 degrees; extension to 40 
degrees; right and left lateral flexion to 40 degrees, 
respectively; and right and left rotation to 30 and 40 
degrees, respectively.  There was decreased range of motion 
but, tellingly, this limitation of motion was neither 
characterized nor objectively shown to be "severe."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).  The 
claimant's limitation of motion was at worst "moderate" for 
only one of the six reported indicia (right rotation).  For 
all other indicia, the veteran's limitation of motion was 
either "slight" or within normal limits.  Therefore, based 
on the objective clinical finding that the cervical 
degenerative disc disease did not result in sufficiently 
reduced limitation of motion, an increased rating was not 
warranted under Diagnostic Code 5290 from January 2, 2001 to 
September 25, 2003.  Id.

As to pain on use, while VA medical records generated during 
this time revealed a mixed picture, with both complaints and 
denials of neck pain, VA treatment records failed to show 
complaints and/or treatment for reduced motion due to pain.

At the April 2001 VA examination, the examiner opined that 
"[t]here is no Deluca (sic) issue in examination of the 
spine . . . ."  While there was reduced cervical spine 
motion, on examination the examiner found no weakness, spasm, 
or tenderness.  Moreover, painful pathology was not 
objectively confirmed by such signs as disuse atrophy.  
Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the functional losses due to cervical 
disability did not equate the degree contemplated by the 30 
percent rating for a limitation of cervical motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 prior to September 
26, 2003.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Period from September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his cervical disorder if it is 
manifested by forward flexion of the cervical spine to 15 
degrees or less, or if there is favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).

Clinical records show no evidence of cervical spinal 
ankylosis since September 26, 2003.  See, e.g., VA 
examination dated October 2004.  Therefore, a higher rating 
cannot be assigned based on ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

Next, as to whether the cervical spinal disorder results in 
cervical forward flexion being reduced to 15 degrees or less, 
range of motion studies at the veteran's October 2004 VA 
examination showed flexion and extension to 40 degrees, 
respectively; right and left lateral flexion to 45 and 35 
degrees, respectively; and right and left rotation to 50 and 
60 degrees, respectively.  Therefore, based on this objective 
clinical finding, the disorder does not result in 
sufficiently reduced limitation of motion to warrant an 
increased rating.  Id.

As to pain on use, the October 2004 VA examiner found neck 
weakness and stiffness as well as episodic flare-ups that 
lead to reduced neck motion.  The examiner, however, found no 
spasm or tenderness.  Once again, there was no evidence of 
cervical disuse atrophy due to pain.  Therefore, because the 
aforementioned respective degrees of flexion, extension, 
lateral flexion, and rotation observed by the October 2004 VA 
examiner took into account functional limitations due to pain 
and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
Board finds the forward flexion seen on examination is not 
limited to 15 degrees or less.  Indeed, under the new rating 
criteria, the disability must be manifested by a limitation 
of forward flexion to 15 degrees or less regardless of any 
evidence of painful pathology.

Finally, the October 2004 VA examiner diagnosed a probable 
herniated nucleus pulposus.  Even assuming, however, that the 
veteran has such a disorder, and even assuming that the 
disorder is service connected, the Board finds that the 
evidence of record does not show any incapacitating episodes, 
i.e., episodes of pain requiring physician prescribed bed 
rest for a total duration of at least four weeks over the 
prior 12 months.  Moreover, while studies of the right upper 
extremity showed a slightly decreased response to pinprick 
testing, the deep tendon reflexes were two plus symmetrically 
at the biceps and triceps, and there is no evidence of either 
mild upper extremity paralysis, neuritis or neuralgia due to 
the service connected cervical degenerative disc disease.  
Hence, this diagnosis does not provide a basis for an 
increased rating.  38 C.F.R. §§ 4.71a, 4.124a (2005).



Conclusion

Based on the representative's September 2002 statement that 
the veteran's cervical degenerative disc disease interferes 
with his ability to drive the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2005).  The evidence, 
however, does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that cervical 
degenerative disc disease has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

The Board does not dispute the fact that this disorder 
affects employment.  Still, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the assignment of a compensable 
evaluation reflects the fact that the appellant's disorder is 
productive of impairment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

In reaching these conclusions the Board has not overlooked 
the veteran's written statement to VA and his statements to 
VA examiners.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the severity of the disabilities, however, 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.  

The Board notes that in May 2001 the veteran reported 
receiving Social Security Insurance (SSI).  The Board also 
notes the fact that in his January 2001 claim the veteran 
reported having been self-employed in the antiques business 
for sixteen years, and that to date he had not lost any days 
of work due to illness.  There moreover is no evidence that 
the claimant is receiving SSI on account of a cervical spine 
disorder.  Nor is there any evidence that the appellant has 
put forward a claim that his receipt of SSI is due to his 
cervical degenerative disc disease.  Furthermore, in the 
September 2004 correspondence VA asked the veteran to 
identify all pertinent treatment records, and to submit all 
pertinent records which he had in his possession.  The 
claimant has since never identified Social Security records 
as being relevant to this claim.  Hence, there is no duty to 
assist to obtain and associate with the record those SSI 
records.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

 
ORDER

Since January 2, 2001, entitlement to an increased rating for 
cervical degenerative disc disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


